internal_revenue_service number release date index number -------------------------------------------------- ------------------------------ -------------------------- ------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc fip plr-146092-13 date date legend act agreement authority state county agency project statutes x dear -------------- ------------------------------------------- --------------------------------------------------------------------------------- --------------------------------- -------------------------------------------------- ----------------------- --------------------------------- -------------------------------------- ----------------------------------------------------------------- ------------------------------------------------------- -- this letter is in response to your request for rulings that the authority’s income is derived from the exercise of an essential_governmental_function and will accrue to the state or a political_subdivision thereof for purposes of sec_115 of the internal_revenue_code and the authority is a constituted_authority within the meaning of sec_1_103-1 of the income_tax regulations facts and representations the county is a political_subdivision of the state the agency was created by the act as a body politic and corporate the agency is empowered by the act to undertake any lawful act necessary to ensure sufficient water for the present and future beneficial use plr-146092-13 of the land and inhabitants within county the authority represents that agency is a political_subdivision of the state the agency owns the project which consists of hydroelectric power plants dams tunnels and public recreational facilities the agency operates the project pursuant to a license issued by the federal energy regulatory commission ferc pursuant to the statutes the county and the agency entered into the agreement creating the authority the agreement authorizes the authority to exercise the powers of each of the county and the agency the purpose of the authority is to provide financing for costs required by the ferc licensing process to approve electrical energy and related_services contracts and to distribute revenues from those contracts among the powers the authority can exercise in furtherance of these purposes are the powers to acquire to lease and to sell property the agreement and the statutes authorize the authority to issue bonds the county and the agency are the sole members of the authority the authority is governed by a x member board_of directors half of those directors are members of the county’s board_of directors and half are members of the agency’s board_of directors the agreement provides that the authority receives all revenues from the sale of electrical energy produced by the project the agreement also establishes priorities for the expenditure and distribution of those revenues under the agreement revenues must first be spent on basic operation and maintenance of the project compliance with contractual and regulatory requirements maintenance of operating reserves and repayment of debt after those costs are paid revenues must then be spent on additions and betterments such as major improvements emergency reserves and sinking funds for replacements finally any remaining revenues may be distributed equally to the county and the agency upon dissolution the authority’s property will be divided between the county and the agency law and analysis income under sec_115 sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established by a state under a written declaration of trust for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling explains that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance plr-146092-13 of some governmental function that accrues to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in revrul_90_74 1990_2_cb_34 the income of an organization formed funded and operated by political subdivisions to pool various risks arising from their obligations regarding public liability workers’ compensation or employees’ health was excludable from gross_income under sec_115 in this ruling private interests did not participate in the organization nor did they benefit more than incidentally from the organization the authority reviews and approves contracts for the sale of electrical energy generated by the project distributes revenues from those contracts and provides financing for costs required by the ferc licensing process engaging in such activities on behalf of the county and the agency constitutes the performance of essential governmental functions see revrul_90_74 and revrul_77_261 all of the authority’s income accrues to the county and the agency which are political subdivisions of the state revenues exceeding amounts necessary for the operation maintenance and support of the project and for additions and betterments to the project are distributed to the county and the agency upon the authority’s dissolution all of its property will be divided between the county and the agency no private interests participate in or benefit more than incidentally from the operation of the authority other than as providers of goods or services or purchasers of electrical energy see revrul_90_74 we conclude therefore that the authority’s income is derived from the exercise of an essential_governmental_function and will accrue to the state or a political_subdivision thereof for purposes of sec_115 constituted_authority sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_1_103-1 provides in part that interest upon obligations of a state territory possession_of_the_united_states the district of columbia or any political_subdivision thereof is not includable in gross_income sec_1_103-1 provides in part that obligations issued by or on behalf of any such governmental_unit by a constituted_authority empowered to issue such an obligation are the obligations of such a unit revrul_57_187 1957_1_cb_65 holds that bonds issued by an entity are considered issued on behalf of a political_subdivision of the state under the following conditions the issuance of bonds is authorized by a specific state statute the bond issuance has a public purpose the governing body of the entity is controlled by the political_subdivision the entity has the power to acquire lease and sell property and issue bonds in furtherance of its purposes earnings do not inure to the benefit plr-146092-13 of private persons and upon dissolution title to all bond-financed property reverts to the political_subdivision the agreement and the statutes authorize the authority to issue bonds and its issuances are for the public purpose of financing costs required by the ferc licensing process the county and the agency which are political subdivisions control the authority’s governing board the agreement empowers the authority to acquire lease and sell property and to issue bonds in furtherance of its public purposes earnings_of the authority inure solely to the benefit of the county and the agency upon the authority’s dissolution all of its property reverts to the county and the agency we conclude therefore that the authority is a constituted_authority within the meaning of sec_1_103-1 conclusion based on the information submitted and representations made we conclude that the authority’s income is derived from the exercise of an essential_governmental_function and will accrue to the state or a political_subdivision thereof for purposes of sec_115 and the authority is a constituted_authority within the meaning of sec_1_103-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s james a polfer branch chief financial institutions products
